Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Fuster Berlingeri.
Concurro con el resultado al que llega la mayoría en este caso. Para proteger el derecho a la intimidad invocado por las demandantes, el foro de instancia tiene el deber de excluir de su Sala tanto al público como a la prensa du-rante la presentación de unas películas en las cuales las demandantes aparecen sosteniendo relaciones sexuales con el demandado.
Lo anterior, no obstante, tengo serias reservas en cuanto al dictamen de la mayoría de que en nuestro orde-namiento jurídico existe una garantía constitucional fundamental de juicio público en los procedimientos de natu-*631raleza civil. En su opinión, la mayoría afirma, por puro fíat y escuetamente, que “[ajunque nuestra Constitución sólo garantiza expresamente la apertura de los procedimientos de naturaleza criminal, existe una garantía similar implí-cita respecto a los procedimientos de naturaleza civil, con-sagrada en las cláusulas del debido proceso de ley y la li-bertad de expresión y prensa de nuestra Carta de Derechos”. (Enfasis suplido.) Opinión mayoritaria, pág. 616. La mayoría no explica de modo alguno cómo es que las cláusulas de debido proceso de ley y de libertad de expre-sión y prensa de nuestra Constitución contienen tal garan-tía implícita. No se cita su historial ni alguna otra fuente pertinente de derecho para fundamentar adecuadamente su tajante aseveración. Más aún, la mayoría —en su opi-nión— aplica a casos civiles el esquema formulado por el Tribunal Supremo de Estados Unidos para limitar el ac-ceso público a juicios criminales. El Supremo federal resol-vió en Globe Newspaper Co. v. Superior Court, 457 U.S. 596 (1982), que la garantía a favor del juicio público en casos criminales no es absoluta y que el acceso a dichos procedimientos puede limitarse si existe un interés apre-miante que lo justifique (necessitated by a compelling governmental interest), y si la restricción al acceso se ciñe estrictamente a tal interés (narrowly tailored to serve that interest). Globe Newspaper Co. v. Superior Court, supra, págs. 607-608. En su opinión, la mayoría aplica precisa-mente esos dos estrictos criterios como condición para que en Puerto Rico se pueda limitar el acceso a procedimientos civiles, aunque nuestra propia Constitución no dispone que el juicio deba ser público en casos civiles ni el Tribunal Supremo federal en caso alguno ha establecido que exista una garantía constitucional de acceso público a tales pro-cedimientos igual a la que ha reconocido para casos penales. La única fuente que cita la mayoría para sostener esta posición es su creencia de que el Tribunal Supremo de Estados Unidos resolvería en cuanto a procedimientos ci-*632viles, lo mismo que ha resuelto en cuanto a los casos penales. Esta postura de la mayoría me parece desacertada. En primer lugar, fundamentar una determi-nación de índole constitucional únicamente sobre la base de lo que se anticipa que habrá de resolver el Supremo federal es una técnica que tiene visos de acertijo judicial, por ser especulativa. Más grave aún, se trata de un proce-der que rebasa por mucho nuestra obligación respecto a las decisiones del Tribunal Supremo de Estados Unidos, según la fijamos en R.C.A. v. Gobierno de la Capital, 91 D.P.R. 416 (1964), y su progenie. Coarta, pues, nuestra relativa autonomía frente a tales dictámenes federales y limita las posibilidades de desarrollar un derecho constitucional con matices propiamente nuestros.(1)
Por otro lado, la postura que asume la mayoría en este caso es innecesaria para llegar al resultado al que llega; se formula sin una conceptualización normativa y teórica adecuada; es contraria a la política judicial de no decidir los casos ante nos sobre bases constitucionales si existen fundamentos de otra índole que permitan disponer de ellos y puede convertirse en una camisa de fuerza que impida limitar el acceso público en casos civiles en los cuales tal cosa esté justificada. Por todo ello, disiento de esta parte de la opinión.
hH
Estoy de acuerdo con que, como principio general, en una democracia todos los procedimientos gubernamentales deben estar abiertos al público y a la prensa. Ello es así ya *633que, de ordinario, el Gobierno, como mandatario del pueblo, no debe actuar en secreto o a espaldas de quién le ha delegado sus poderes y facultades. Además, el acceso pú-blico ayuda a que los procedimientos gubernamentales se realicen adecuadamente y a que se convalide la confianza de la gente en éstos. Sin embargo, hay situaciones concre-tas en las cuales no puede prevalecer el principio aludido porque existen y deben protegerse otros intereses legítimos del pueblo de mayor rango o jerarquía. Existen circunstan-cias particulares en las cuales es menester limitar el ac-ceso público al procedimiento gubernamental para salva-guardar derechos y prerrogativas de las personas que integran la colectividad, que son más importantes que el principio general en cuestión.
Las situaciones o circunstancias aludidas antes surgen por razón del derecho fundamental a la intimidad que tiene toda persona en nuestro país. El derecho a la intimi-dad, que abarca un amplísimo campo y se aplica actual-mente a eventos muy diversos, tiene, como se sabe, un his-torial y un alcance distinto en Puerto Rico al que tiene ese derecho en Estados Unidos. Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); García Santiago v. Acosta, 104 D.P.R. 321 (1975); Cortés Portalatín v. Hau Colón, 103 D.P.R. 734 (1975). En Puerto Rico la intromisión pública en la vida íntima o familiar de la persona privada sólo puede tole-rarse cuando así lo requieran intereses públicos apremiantes.
La “constitutionalization” del acceso público a casos ci-viles que por fíat realiza la mayoría en el caso de autos pone en riesgo la protección particular que hasta ahora le habíamos reconocido en Puerto Rico al derecho a la intimi-dad, aunque la mayoría, reaccionando a nuestra posición, niegue tal posibilidad. En efecto, independientemente de su retórica defensiva, el hecho es que en su opinión en este caso la mayoría invierte conceptualmente el orden de jerar-*634quía que hasta ahora tenía dicho derecho en nuestro propio ordenamiento constitucional. En nuestra jurisprudencia sobre el particular, para restringir el derecho a la intimi-dad se requería que existiese un interés público apre-miante que así lo justificase. La protección del derecho fundamental a la intimidad era, hasta ahora, la regla general. A ésta se le podía hacer excepciones si existía una razón de tal magnitud que lo justificase. En su opinión en este caso, sin embargo, la mayoría consagra constitucionalmente el acceso público a los procedimientos civiles como la regla general y reduce el derecho fundamental a la intimidad a una posible excepción al acceso público referido. Al copiar aquí, para casos civiles, el esquema del Supremo federal sobre excepciones a la apertura de los juicios criminales, la mayoría —quiera que no— reduce el derecho a la intimi-dad de nuestro propio ordenamiento jurídico a una posible excepción al derecho más básico de apertura sin tomar en cuenta, de modo alguno, que en Puerto Rico el derecho a la intimidad ha tenido un sitial constitucional superior al que tiene ese derecho en la órbita federal, y sin tomar en cuenta, además, como discutiremos más adelante, que la situación de los casos civiles no es igual a la de los casos penales en el derecho federal ni en Puerto Rico. Cuando menos, al erigir por primera vez el acceso público a los casos civiles al rango de una garantía constitucional general, la mayoría reduce el peso o valor atribuible al derecho a la intimidad en el inevitable proceso de ponderar cuál de los intereses públicos apremiantes en conflicto debe prevalecer. Se menoscaba así la posición especial que el derecho a la intimidad habría ostentado, hasta ahora, en nuestro ordenamiento jurídico.
El menoscabo de la alta jerarquía que tenía nuestro de-recho a la intimidad también ocurre por razón de la lista de asuntos que, según la mayoría, constituyen intereses apremiantes que justifican limitar el acceso público a los casos civiles. Para la mayoría, la “preservación de la inti-*635midad” es uno de tales asuntos, así como lo es “la preser-vación de secretos de negocio”. Es decir, la mayoría no sólo estima que la preservación de los secretos de negocios es un “interés apremiante” —lo que de por sí es sorprenden-te— sino que lo equipara con el derecho a la intimidad. Este derecho fundamental, que antes tenía el más alto rango constitucional, ahora queda igualado a un interés que, si bien es susceptible de protección, nunca ha tenido un rango de tal magnitud.(2)
La disminución normativa del derecho a la intimidad, que resulta del dictamen mayoritario en este caso, puede tener consecuencias prácticas serias. Un ejemplo claro de ello lo presentan los procedimientos de divorcio. En las ju-risdicciones estatales sólo una minoría de los tribunales ha resuelto que la humillación y el bochorno sufridos por las partes, en algunos de estos procedimientos de divorcio, jus-tifican que el juicio civil se lleve a cabo en privado. La mayoría de dichos tribunales han determinado que tales circunstancias no constituyen razón suficiente para negar acceso público al procedimiento de divorcio. La postura de estos tribunales delata una visión menguada del derecho a la intimidad.
En cambio, en Puerto Rico, donde ha prevalecido hasta ahora un derecho a la intimidad amplio y de gran jerar-quía, se ha considerado que dicho derecho protege a las personas de tener que ventilar los aspectos íntimos de su vida marital ante los tribunales u otros foros. En efecto, en gran medida, para evitar las indignidades y hostilidades *636que conllevan muchas de las acciones de divorcio —lesivas del derecho a la intimidad— este Tribunal creó judicial-mente la causal de divorcio por consentimiento mutuo en Figueroa Ferrer v. E.L.A., supra. Sería una consecuencia obligada de nuestro dictamen en Figueroa Ferrer v. E.L.A., supra, que aquellas personas que no pueden divorciarse por la causal de consentimiento mutuo, pero que tampoco desean revelar públicamente detalles íntimos de su vida familiar, tienen derecho a que el procedimiento de divorcio no esté abierto al público.
Sin embargo, la posición de la mayoría en el caso ante nos ahora, en efecto, elimina la posibilidad, en casos meri-torios, de conducir juicios de divorcio en privado. Las fuen-tes jurídicas en que se basa la opinión de la mayoría así lo requieren. El menoscabo conceptual del derecho a la inti-midad antes señalado nos ubica ahora junto con la mayoría de las jurisdicciones estatales que obligan siempre a venti-lar la vida íntima de las personas en juicio público.
HH I — i
El principio general sobre la apertura de los procedi-mientos gubernamentales, mencionado antes, presupone que en dichos procedimientos existe un grado sustancial de interés público. Es decir, para que aplique el principio re-ferido, el procedimiento en cuestión debe involucrar o con-cernir a la colectividad de algún modo significativo. El ejemplo más claro de esto lo constituye el procedimiento penal. En los juicios criminales el promovente de la acción siempre es el pueblo mismo. Se juzga al acusado por una imputada conducta contra la colectividad. El Gobierno, en la persona del fiscal, actúa en nombre y en representación del pueblo. Por ello, es consustancial con el propio proceso que éste sea un juicio público. Tal, claro está, no es la na-turaleza del juicio civil y, por ello, éste no puede equipa-rarse totalmente con el procedimiento penal, como errada-*637mente lo hace la mayoría en su opinión. Los procedimientos civiles son, con mucha frecuencia, pleitos estrictamente entre partes privadas. Como ha señalado un distinguido profesor de Derecho, basándose en los escritos del gran jurista Lon L. Fuller, “[t]he traditional model of civil adjudication in this country envisions private parties bringing a private dispute to a dispassionate arbiter”. A. Miller, Confidentialy, Protective Orders, and Public Access to the Courts, 105 Harv. L. Rev. 428, 431 (1991). En la mayor parte de los casos civiles, la colectividad se limita a proveer un foro neutral donde dilucidar la controversia pri-vada, foro que las partes interesadas pueden usar o no. En estos casos resulta claro que no existe la justificación para un juicio público, que está presente en los casos criminales. Ciertamente no existen en estos casos las razones que jus-tifican, digamos, la intromisión con la vida privada o familiar que puede encontrarse en los juicios criminales.
Así como la mayoría en su dictamen no alude a la im-portante diferencia que existe entre un procedimiento civil y uno penal, a los fines del asunto ante nos, la mayoría tampoco distingue entre los diversos tipos de interés pú-blico que pueden darse en los distintos procedimientos ci-viles y que pueden justificar, en diferentes grados, el acceso público a éstos. En algunos casos civiles, como cuando se disputa judicialmente, digamos, un resultado electoral, el interés público es claramente comparable al que existe en un juicio criminal, por lo que el derecho de acceso es incuestionable. En otros casos civiles, sin embargo, como cuando se trata de una disputa familiar entre partes pura-mente privadas, el interés público es bastante limitado, por lo que el derecho de acceso es cuestionable. Someter estos últimos a los estrictos criterios anunciados por la ma-yoría en su opinión es irrazonable. Como bien se ha seña-lado en la literatura erudita sobre el particular:
Even when some “public interest” in the litigation exists, one must distinguish between the types of interest that range from *638curiosity and voyeurism, such as that aroused when a lawsuit involves a celebrity or titillating gossip or scandal, to interest in matters of legitimate public concern, such as that involving the administration of public office or matters affecting public health and safety. The proposals to create a presumptive right of access draw no distinction between these two very different aspects of “public interest.” Yet it is inappropriate as well as unseemly for courts to refuse to seal court records merely to provide the public with information comparable to that found in a supermarket tabloid. Miller, supra, pág. 467.
HH HH HH
En resumen, pues, al darle “rango constitucional”, por puro fíat el acceso público a los casos civiles, la mayoría ha abierto una “caja de Pandora” que puede dar lugar a serias controversias y a que queden desamparados intereses par-ticulares que ameritan protección jurídica. Ello, aparte de no estar fundado en una conceptualización normativa y teórica adecuada, es totalmente innecesario. El resultado concreto al que llega la mayoría —con el cual concurro— puede fundamentarse claramente y sin grandes complica-ciones en la Regla 62.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Mediante ésta se protege el derecho de acceso pú-blico a los casos civiles, al disponerse como norma general que las vistas de dichos casos serán celebradas en corte abierta; pero muy razonablemente se deja a discreción del foro judicial para que en casos como el de marras el tribunal disponga lo contrario, según la naturaleza del procedi-miento en cuestión. A la luz del claro y sabio mandato de la regla aludida, los pronunciamientos normativos que apare-cen en la opinión mayoritaria en nada acrecentan nuestro propio acervo jurídico, más bien lo limitan. Es precisa-mente en casos como éste cuando se corrobora la sensatez y gran sentido jurídico de la norma formulada hace más de tres décadas en E.L.A. v. Aguayo, 80 D.P.R. 552 (1958), reiterada recientemente en Caquías v. Asoc. Res. Mansiones Río Piedras, 134 D.P.R. 181 (1993), de no resolver las con-troversias judiciales sobre bases constitucionales cuando *639existan fundamentos de otra índole que permitan disponer de las referidas controversias. Hoy hemos debido aplicar esta norma de autolimitación judicial. Como la mayoría ha optado por seguir otro curso de acción, que creo desacer-tado, no puedo estar en conformidad con su opinión.

 En Estados Unidos ha surgido recientemente una tendencia hacia el desa-rrollo constitucional estatal autóctono. Si ello ha ocurrido allá, nosotros en Puerto Rico tenemos mayores razones que justifican un desenvolvimiento más propio. Véanse: H.A. Linde, E Pluribus-Constitutional Theory and State Courts, 18 Ga. L. Rev. 165 (1984); S.S. Abrahamson, Criminal Law and State Constitutions: The Emergence of State Constitutional Law, 63 Tex. L. Rev. 1141 (1985); Collins, Reliance on State Constitutions (Developments in State Constitutional Law), B. McGraw ed. 1985.


 En Estados Unidos la protección de los secretos de negocios se desarrolló como parte del derecho privado en pleitos entre comerciantes. Se trata de una se-cuela de las normas que prohíben el enriquecimiento injusto y la competencia desleal. No se trata de un interés de rango constitucional. J.L. Nowaczewski, The First Amendment Right of Access to Civil Trials after Globe Newspaper v. Superior Court, 51 U. Chi. L. Rev. 286 (1984).
Resulta irónico que una de las fuentes principales que utiliza la mayoría para sostener su opinión cuestiona precisamente si los secretos de negocios son una cate-goría adecuada de “intereses apremiantes” que puedan oponerse a una garantía constitucional como la que se reconoce en este caso. Nowaczewski, op. cit., págs. 302-306.